UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 1, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 000-22009 NEOMAGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0344424 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2372-A Qume Drive, San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 428-9725 Registrant’s Telephone Number, Including Area Code Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer ¨Accelerated Filer ¨Non- Accelerated Filer ¨Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares of the Registrant’s Common Stock, $.001 par value, outstanding at August 30, 2010 was 64,832,354. NEOMAGIC CORPORATION FORM 10-Q INDEX PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Unaudited Condensed Consolidated Statements of Operations Three and Six months ended August 1, 2010 and August 2, 2009 1 Condensed Consolidated Balance Sheets August 1, 2010 (unaudited) and January31, 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows Six months ended August 1, 2010 and August 2, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 17 Item 4. Controls and Procedures 17 PART II. OTHER INFORMATION Item 1A. Risk Factors 18 Item 5. Other Information 22 Item 6. Exhibits 23 Signatures 24 Certifications Attached Part I. FINANCIAL INFORMATION Item 1. Financial Statements NEOMAGIC CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended August 1, August 2, August 1, August 2, Net revenue $ Cost of revenue Gross profit Operating expenses: Research and development — (497 ) Sales, general and administrative Restructuring expense — (67 ) — (67 ) Total operating expenses Operating loss (860 ) (565 ) (1,262 ) (921 ) Other income, net: Interest income and other 1 — 1 25 Gain from change in fair value of warrant liability — — 2 — Gain on debt forgiveness — 12 — 36 Loss before income taxes (859 ) (553 ) (1,259 ) (860 ) Income tax provision — Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited Condensed Consolidated Financial Statements. 1 NEOMAGIC CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) August 1, (unaudited) January 31, ASSETS Current assets: Cash and cash equivalents $ $
